      Case 1:15-cv-07057-AJN-JLC Document 163 Filed 05/18/20 Page 1 of 1



                                     UNITED STATES
           5/18/20       SECURITIES AND EXCHANGE COMMISSION
                               NEW YORK REGIONAL OFFICE                               RICHARD G. PRIMOFF
                                            BROOKFIELD PLACE                          TELEPHONE: (212) 336-0148
                                         200 VESEY STREET, STE 400                    FACSIMILE: (212) 336-1319
                                          NEW YORK, NY 10281-1022




                                            May 12, 2020
                                                                The Initial Pretrial Conference in this matter is
VIA ECF                                                         hereby adjourned sine die. The parties are
                                                                ordered to submit a status letter when the
The Honorable Alison J. Nathan                                  criminal proceeding before Judge Gardephe is
United States District Judge                                    complete.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     SEC v. Tuzman, et al. (15 CV 7057) (AJN)

Dear Judge Nathan:

        Plaintiff Securities and Exchange Commission (the “Commission”) respectfully writes,
joined by Defendant Kaleil Isaza Tuzman (“Tuzman”), to seek an adjournment until September
25, 2020 of the initial pretrial conference, now scheduled for June 5, 2020 (DE 161). The Court
has previously granted joint requests for adjournments of the conference, based on the
unresolved status of post-trial motions and sentencing in the parallel criminal proceeding, United
States v. Kaleil Isaza Tuzman, 15 CR 536 (PGG) (“Criminal Proceeding”). The Commission
understands that the post-trial motions in the Criminal Proceeding, including a resolution of the
issues presented in the Fatico hearing, remain pending before Judge Gardephe, who has not yet
scheduled a new date for Tuzman’s sentencing.

        For the reasons previously described in the parties’ prior joint requests, it is unlikely that
counsel will be able to meaningfully confer on the subjects to be considered at a Rule 16
conference until the post-trial motions are resolved and Tuzman is sentenced. The Commission
and Tuzman therefore respectfully request that the Court grant an adjournment of the initial
pretrial conference until September 25, 2020.


                                                Respectfully submitted,



                                                s/Richard G. Primoff
                                                Richard G. Primoff

                        5/18/20
cc: Counsel for Defendant Kaleil Isaza Tuzman (ECF)
